REASONS FOR ALLOWANCE
Regarding claims 1, 14, and 26, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the controller being configured to determine an error as a sum of the integral error and the proportional error, and that sum being multiplied by a gain factor, as well as the controller configured to determine a motor speed value based on the error, wherein for each error there is a corresponding motor speed value, and generate control signals to cause an inverter to output a motor voltage based on the motor speed value to drive the motor and maintain the pressure about the pressure setpoint. These limitations, in combination with the motor drive comprising an interface to receive a pressure signal from a pressure sensor indicative of a pressure of a fluid in the fluid system, the inverter, and the controller configured to determine a proportional error as a limited difference between the pressure and a pressure setpoint, wherein the limited difference denotes that the proportional error is limited to be within a proportional error band, and determine an integral error as a limited sum of an integral step and a preceding integral error, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record in the attached 892 and not relied upon is considered pertinent to applicant's disclosure. The Triezenberg, Pasche, Kidd, Anderson, Koehl, and Sipin references all disclose various control devices that sense pressure and use said pressure to adjust the motor, with Triezenberg being the closest prior art. However, none of these references disclose the specifics of the error calculation recited in the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746